DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application no. 1816172.9 filed in Great Britain on 10/03/2018 and application no. 18161328.7 filed in Great Britain on 10/06/2018. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. 

Specification Objections
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract is not on a separate sheet; hence it is objected and the applicant is reminded to use the above mentioned guidelines.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 18, 26 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christopher Segall (US 20070160134 A1) hereinafter Segall.
Regarding claim 18,
Segall teaches a method of encoding a signal (a process of spatially-scalable encoding, Fig. 1), the method comprising: 
down-sampling the signal to generate a version of the signal (an image is down-sampled 
40 to create a base layer [0028]; Fig. 1); 
instructing the encoding of said version of the signal to produce a first encoded signal (The base layer may then be transformed, quantized and encoded 41 or otherwise processed for transmission or storage [0028]; Fig. 1); 
instructing the decoding of said first encoded signal to produce a first decoded signal (This base 
layer may then be inverse transformed, de-quantized and decoded 42 as would be 
performed at a decoder [0028]; Fig. 1); 
up-sampling said first decoded signal to obtain a first up-sampled decoded signal (The decoded base layer may also be up-sampled 43 to create an enhancement layer or higher-resolution layer [0028]; Fig. 1); 
obtaining a first residual signal by taking a difference between said first up-sampled decoded signal and a first reference signal, wherein the first reference signal corresponds to the signal prior to down-sampling (This up-sampled image may then be subtracted 44 or otherwise compared with the original image to create a residual image [0028]; Fig. 1); and 
(This residual image may then be transformed, quantized and encoded 45 as an enhancement layer for the image [0028]; Fig. 1).  

Regarding claim 26,
Segall teaches all the limitation of claim 18, as outlined above.
Segall further teaches wherein the signal comprises a frame of video ([0013]).  

Regarding claim 29,
Segall teaches all the limitation of claim 18, as outlined above.
Segall further teaches wherein encoding the version of the signal to produce a first encoded signal comprises encoding structured information using a first encoding algorithm optimised for encoding structured information “base layer”; and encoding said first residual signal to produce a first encoded residual signal comprises encoding unstructured information using a second encoding algorithm optimised for encoding unstructured information “enhanced layer” (Scalable video coding using up-sampling from the base layer [0013][0028]).  

Regarding claim 30, is rejected under the same reasoning as claim 29.

Regarding claim 31,
Segall teaches all the limitation of claim 18, as outlined above.
Segall further teaches the first residual signal comprises a sparse set of data “unstructured information” (This residual image may then be transformed, quantized and encoded 45 as an enhancement layer for the image [0028]).
Regarding claim 32 “encoder device”, and claim 33 “encoder CRM” are rejected under the same reasoning as claim 18 “encoder method”, where Segall teaches encoder system and method (Segall [0010]).

Claims 18, 23, 26 and 29-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossato et al. (US 20130314496 A1) hereinafter Rossato.
Regarding claim 18,
Rossato teaches a method of encoding a signal ([0029][0114]; Fig. 2B), the method comprising: 
down-sampling the signal to generate a version of the signal (Image is processed by downsampler to generate image 130-B at bottom LOQ [0115]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the encoding of said version of the signal to produce a first encoded signal (image 130-B is processed by residual calculator 260+B, producing residual data RB 270+B [0119]; Fig. 2B; [0275]; step 6.01 of FIG. 6); 
instructing the decoding of said first encoded signal to produce a first decoded signal (Residual data 270+B is processed by generator of reconstruction data 280+B, producing reconstruction data 290+B. Reconstruction data 290+B is processed by simulated decoder 2100+B [0119]-[0120]; Fig. 2B; [0275][0276]; step 6.01 of FIG. 6); 
up-sampling said first decoded signal to obtain a first up-sampled decoded signal (predicted 
rendition 225 [0120];Fig. 2B; [0277]; step 6.02 of FIG. 6); 
obtaining a first residual signal by taking a difference between said first up-sampled decoded signal and a first reference signal, wherein the first reference signal corresponds to the signal prior to down-sampling (Residual calculator 261 receives image 130-1 at LOQ #-1 and predicted 
rendition 225-(-1) at LOQ #-1, producing residual data 271 [0121]; Fig. 2B; [0277]; step 6.02 of FIG. 6); and encoding said first residual signal to produce a first encoded residual signal (the encoder verifies that the amount of bitstream necessary to encode reconstruction data 290, 291, .  . . , 290+B [0126]; Fig. 2B; Quantized transformed directional components are then encoded, producing encoded reconstruction data [0282]; step 6.08 of Fig. 6).  

Regarding claim 23,
Rossato teaches all the limitation of claim 18, as outlined above.
Rossato further teaches wherein encoding said first residual signal comprises: transforming the first residual signal into a first transformed residual signal, wherein said transforming comprises applying a directional transformation comprising a plurality of different kernels, each kernel corresponding to a specific direction within the first residual signal ([0134]-[0139]).  

Regarding claim 26,
Rossato teaches all the limitation of claim 18, as outlined above.
Rossato further teaches wherein the signal comprises a frame of video ([0080][0081]).  

Regarding claim 29,
Rossato teaches all the limitation of claim 18, as outlined above.
Rossato further teaches wherein encoding the version of the signal to produce a first encoded signal comprises encoding structured information using a first encoding algorithm optimised for encoding structured information; and encoding said first residual signal to produce a first encoded residual signal comprises encoding unstructured information using a second encoding algorithm optimised for encoding unstructured information (Scalable video coding to convert a baseline signal or image at a first level of quality to a higher resolution predicted image at a next higher level of quality. 
FIG. 2B is an example diagram describing of an encoder encoding of a signal in a tiered hierarchy of levels of quality [0113]-[0127]; Fig. 2B and Fig. 6).  

Regarding claim 30, is rejected under the same reasoning as claim 29.

Regarding claim 31,
Rossato teaches all the limitation of claim 18, as outlined above.
Rossato further teaches the first residual signal comprises a sparse set of data (residual data [0121] [0123]; Fig. 2B and Fig. 6).

Regarding claim 32 “encoder device”, and claim 33 “encoder CRM” are rejected under the same reasoning as claim 18 “encoder method”, where Rossato teaches encoder system and method (Rossato Fig. 2B and Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
s 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Segall (OR Rossato) in view of Kopf et al. (Johannes Kopf, Ariel Shamir, Pieter Peers, “Content-Adaptive Image Downscaling”, ACM Transactions on Graphics “Proceedings of SIGGRAPH Asia”, 2013), hereinafter Kopf.
Regarding claim 19,
Segall (OR Rossato) teaches all the limitation of claim 18, as outlined above.
Segall further teaches the down-sampling comprises applying a separable filter comprising a plurality of separate kernels ([0016]).
However it is obvious/well-known to apply these separable filters to the horizontal and vertical direction (Segall [0016]), Segall did not explicitly teach each separate kernel corresponding to a specific direction within the signal/image.  
Kopf teaches each separate kernel corresponding to a specific direction within the signal/image (adapt the shape of these kernels in order to better align them with local image features, Kopf, abstract and introduction).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Segall (OR Rossato) by the teaching of Kopf. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract)

Regarding claims 20-21 are rejected under the same reasoning as claim 19, where (Segall [0005]) and (Kopf, Algorithm) discuss weighting factors for the filters/kernels.

Regarding claim 22,
Segall (OR Rossato) and Kopf 
However it is obvious/well-known to apply these separable filters to the horizontal and vertical direction (Segall [0016]), Segall did not explicitly teach each the specific directions associated with the plurality of separate kernels comprise two or more of horizontal, vertical and diagonal directions.  
Kopf teaches the specific directions associated with the plurality of separate kernels comprise two or more of horizontal, vertical and diagonal directions (adapt the shape of these kernels in order to better align them with local image features, introduction, details about Edge Orientations section 4.2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Segall (OR Rossato) by the teaching of Kopf. The motivation for such an addition would be to perceived image quality as crisper without suffering from ringing artifacts (Kopf, abstract)

Claims 24-25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rossato (alone or in view of Segall).
Regarding claim 24,
Rossato teaches all the limitation of claim 23, as outlined above.
Rossato further teaches wherein the plurality of different kernels are weighted by different weights, wherein the weights act to differentially preserve different specific directions within the first residual signal (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato. The motivation for such an addition would be to provide an obvious alternative to perceived quality such (Rossato [0153]).

Regarding claim 25, is rejected under the same reasoning as claim 24.

Regarding claim 27,
Rossato teaches all the limitation of claim 24, as outlined above.
Rossato further teaches wherein the signal comprises a frame of video ([0080][0081]) comprises: analysing one or more frames of the video or one or more frames of the first residual signal (Fig. 2B and Fig. 6); and estimating the number of directional elements present, wherein the plurality of weight are generated for the corresponding directions based on the estimating (different residuals in a set of transformed residuals are quantized according to different quantization parameters. This is due to the different relative importance of directional components for perceived quality … [0153]-[0156]). It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the teachings of Rossato. The motivation for such an addition would be to provide an obvious alternative to perceived quality such that the produced rendition of the signal more accurately reflects the original signal for the corresponding level of quality (Rossato [0153]).
 
Regarding claim 28, is rejected under the same reasoning as claim 27.

Please note: claims 24-25 and 27-28 can be rejected over Rossato in view of Segall, where Segall teaches separate filters normally applied in horizontal and vertical direction (Segall [0016]), using weights to enhance image characteristics, error or distortion rates (Segall [0005])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419